Title: From George Washington to the Commissioners for the District of Columbia, 18 September 1795
From: Washington, George
To: Commissioners for the District of Columbia


          
            Gentlemen,
            Mount Vernon 18. Sept: 1795.
          
          The copy of the Letter which you wrote to the Secretary of State on the 21st ulto, enclosing regulations relative to the wharves and buildings in the federal City, came to my hands yesterday.
          If the proprietors of water-lots will be satisfied with the rules therein established for the extension of wharves & buildings thereon, the regulations will meet my entire approbation; and of their ideas on this head, you have, no doubt, made some enquiries, & decided accordingly.
          
          The other regulations, respecting the removal of dirt &c. and the thickness of walls, appear to me to be very proper: but in settling the latter point, the opinion of workmen, I presume, has been taken. With respect, I am Gentlemen Yr obedt Servt
          
            G. Washington
          
        